 

Case 7:20-cv-00349 Document 8 Filed on 05/21/21 in TXSD Page 1 of 3

United States District Court
rn District of Texas
Southe FILED

MAY 21 2021

eB ta tw

  
  

THE AMENDED COMPLAINT

oeeseedbac:

st Nathan Ochsner, Clerk
AER D cdactitssttescecees seve deat one + voile

JUAN BENITO MANCIAS -

YEN NAWI’S KIAPANI’K

OF THE CARRIZO COMECRUDO TRIBE OF TEXAS

ESTO’K GNA .

1150 Roemer Lane, Unit C net

Floresville, TX 78114 ae

PLAINTIFF Case No.: 7:20-cv-00349
VS.
U.S. CUSTOMS AND BORDER PROTECTION THE AMENDED COMPLAINT

1300 Pennsylvania Ave. N.W. MS: 1345
Washington, D.C. 20229,

and

U.S. DEPARTMENT OF HOMELAND SECURITY
2707 Martin Luther King Jr. Ave, SE MS: 0525 |

Washington, D.C. 20528

DEFENDANTS

 

 

|. 1, Juan Benito Mancias, amend this complaint to. include the U.S. CUSTOMS AND BORDER
PROTECTION, 1300 Pennsylvania Ave. N.W. MS:1345, Washington, D.C. 20229 and the U.S.
DEPARTMENT OF HOMELAND SECURITY, 2707 Martin Luther King Jr. Ave., SE MS: 0525, Washington,
D.C. 20528 as defendants. The purpose of this amendment is to call on U.S. CUSTOMS AND BORDER
PROTECTION to cease and discontinue the building of the Border Wall along the border with Mexico in
HIDALGO and STARR Counties of Texas because itmyortant archeological remains have been found in
these areas and must be preserved-and any desecration halted immediately. | petition the court to allow
me and any Carrizo Comecrudo Tribal mambers access to any of these sites in order to maintain our
Sovereign right to identify sacr=¢ sies and a-niects.
Case 7:20-cv-00349 Document 8 Filed on 05/21/21 in TXSD Page 2 of 3

|, Juan Benito Mancias, also amend this complaint to include the U.S. DEPARTMENT OF HOMELAND
SECURITY to call on them to stop the imprisonment of people who are crossing their own ancestral lands
and detaining them in ICE and other contracted holding facilities. | petition that they give us, the
autochthonous people of the Rio Grande Valley, including myself and members of the Carrizo

Comecrudo Tribe of Texas, the opportunity to access immigrant detention centers to verify that they are
not holding any Tribal members, childen or adults, in these facilities. | also petition the court to allow
me access to these facilities to check on the well- -being of detainees and to check their linear
descendancy so that | can help.them.with. their. citizenship process if they are Carrizo Comecrudo Tribal
members. As our ancestral lands lie on both sides. of the Rio Grande River, | want to be able to confirm
if Tribal members are trying to cross the Rio Grande River. Autochthonous people should not be ongoing
victims of the segmentation of their land by the use of their River as an international border line or
being prevented access to their ancestral lands due to a Border Wall. Autochthonous people who seek
asylum on this side of their River should not be detained or suffer bodily harm by U.S. Government
agencies.

ll. lam the Original People of the land. In 1532, when Governor Garay from the Carib, sent the first
Spaniard ship to ford the Rio Grande River, Somi Sé’k, inthe area that is now called The State Of Texas.
The Spaniards went up the river and every eight to ten miles they found a village of my people, The
Carrizo people. At that time, we just called ourselves the Esto’k Gna. There were no colonized names for
us at the time. The Spaniards called us Carrizo because we lived in houses made out of Huicahe, Retama,
and Sauz and we covered them up with cattails fof a roof, as thatch houses. So, they called us Carrizos
because we were living in reed houses. They'went upriver as far as Del Rio, talking to our people, the
people using same language that we speak today. It was recorded in 1886 in Camargo, Mexico by some
Cavazos relatives inthe area. ~ “68% a. 8

Ill. We were part of the Republic of the Rio Grande when we fought alongside the Texans trying to get
the border further into Mexico around the Rio San Fernando. The Texans wanted the Rio Grande River
as a border. Mexico wanted the Nueces River as the border. This land became part of a no-man’s land at
that time.

IV. This is one reason to consider the indication of the poor due diligence that the counties have done
historically. They have failed to look at the village sites, burial sites, and sacred sites of the Carrizo
Comecrudo. Our concern is that the lands were continually stolen away without due process or
recourse. The lands continued to be taken away until the time when we were able to get an education.
For a long time, even education was negated as many of us became migrant workers, working in the
citrus and cotton fields of South Texas, all the way up into the panhandle of Texas and even into
Michigan. Eventually, many of the Carrizo Comecrudo families that were accustomed to the ranching
lifestyles had to change their lifestyle and. become farm laborers and seasonal laborers.

V. We have never left. We always’ ‘cattle back and Visited, always came back to our sacred site at
Cuevitas, our sacred site at Garcia Pasture, our ‘sacred site at the Montezuma tree. All these places were
sacred to us. Recently they started to destroy the south side of the levee land by corrupting it with
patrolling, which has intimidated much of the-populace here. But we as Native people have many land
sites and a lot of villages all along this area, places like Las Cuevitas and Penitas, Granjeno, Las Milpas,
Capote, Los Indios, and all along the Rio Grande up:into New Mexico. Our people lived along that way.

:
 

Case 7:20-cv-00349 Document 8 Filed on 05/21/21 in TXSD Page 3 of 3

i
VI. We don’t want any more division being caused, any niore digging of our ancestors. It’s not that we

own the land, but that the land owns:wszand. that’ s why we lay claim to it. It identifies us, it’s in our
2 gag te ’ Seon
language. “os

Vil. The word kamla’ is in our language. Somi Se’k is in our language. That’s what we call these areas.
We were the Esto’k Gna, the human persons. This is why we want to maintain our identity. Part of our
identity lies in reclaiming our lands that we:never gave away, we never sold away. This is why we want
to show our claims to the lands. This is our inherent right to these lands.

VIN. By my territorial jurisdiction of Absolute Land Sovereignty; | remand that The Federal Government
of The United States of America and subsidiaries; Secretary of Homeland Security, U.S. Customs Border
Protection, United States Border Patrol, Government Services Agency, Immigration and Customs
Enforcement, Transportation Security Agency. Any and all Contractors, Sub Contractors and Subsidiaries;
Cease and Desist the construction of the wall, including all actions and motions having to do with the
Border Wall as The Habeus Corpus is written.

{
IX. Due to the atrocities caused by. The Federal Government of The United States Of America
Government and its Entities, killing myself and Our Esto’k Gna People. | am asking for 1 Trillion dollars to
be disbursed as follows; with an ‘initial payment of 400 Billion to be paid immediately, thereafter 200
Billion per year for the next 500 years. For reparation for the first contact of 1532 which resulted in the
killing of our people and post-traumatic stress disorder and inter-generational trauma, and grief. As well

asthe theft, of our land.

JUAN BENITO MANCIAS

YEN NAWI’S KIAPANP’K

OF THE CARRIZO COMECRUDO TRIBE OF TEXAS
ESTO’K GNA

1150 Roemer Lane, Unit C

Floresville, TX 78114

830-391-7992 a4

. EWG. ae
“ PPEVLAT Any y Moos

* een. ot
PEPER E ogy “4

 
